355 U.S. 392 (1958)
ZAVADA
v.
UNITED STATES.
No. 65, Misc.
Supreme Court of United States.
Decided January 20, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
Petitioner pro se.
Solicitor General Rankin, Warren Olney, III, then Assistant Attorney General, and Beatrice Rosenberg for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is reversed and the case is remanded to the United States District Court for the Northern District of Ohio for a hearing. Walker v. Johnston, 312 U.S. 275; Holiday v. Johnston, 313 U.S. 342.
MR. JUSTICE CLARK, MR. JUSTICE HARLAN, and MR. JUSTICE WHITTAKER dissent.